DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 12, 13, 15-17, 19, 23, 27-30, 45, 46, 58, and 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 12, 13, 15, 16, 23, 28-30, 45, 46, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luff et al. (US 2008/0270172).
	Regarding claims 1 and 58, Luff discloses an indoor mmWave RTLS (Real-Time Location Sensing) system and a method for detecting the presence of one or more objects within an indoor environment (Fig. 1; paragraphs [0037], [0039];e.g., radar devices 120, 122, 124, and 126 to detect the locations of persons within the media cells 104, 106, 108, and 110), 
	the system including multiple anchors (Fig. 1 radars 120, 122, 126; paragraph [0039];e .g., the devices 120, 122, 124, and 126 can be mounted inside of walls, behind walls, outside the building or other structure containing the monitored media environment), in which each anchor includes a mmWave radar subsystem that uses radar algorithms to detect one or more objects and determine one or more location-based object characteristics (paragraph [0039] see radar device be implemented using millimeter wave (MMW) to detect the locations of persons within the media cells 104, 106, 108, 110); and
	in which the indoor environment includes multiple rooms or sub-areas (Fig. 2; paragraphs [0040], [0050]; e.g., the example media environment 200, which may be a household or the like, includes four rooms 202, 204, 206, and 208), and in which the system is configured to track the one or more objects across the multiple rooms or sub-areas (paragraphs [0030], [0042], [0052]; e.g.,  track the locations of persons within the media environment 100 to determine if those persons are currently in one or more of the media cells 104, 106, 108, and 110).  
	Regarding claim 2, Luff discloses the indoor mmWave RTLS system of Claim 1 in which the location- based object characteristics include one or more of the following: range, direction-of-arrival, velocity, absolute position, or logical position, each determined relative to one or more anchors (paragraphs [0025], [0038]). 
	Regarding claim 3, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the location- based object characteristics are tracked as a function of time and are associated with a timestamp (paragraph [0049] see data collection in substantially real time) and (paragraph [0096] see the radar system 1402 may receive biometric data and time data (e.g., time annotated biometric data, time information for synchronization purposes, etc.) from the biometric system 1404).  
	Regarding claim 4, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the location- based object characteristics are measured at predetermined time intervals (paragraphs [0026], [0029]).  
	Regarding claim 6, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the system further includes a control centre and each anchor includes a communication module that communicates with the control centre including a database that receives and stores the location-based object characteristics from all anchors, and in which the control centre includes a control processing subsystem that analyses location-based object characteristics from all anchors (paragraphs [0075], [0085]).  
	Regarding claim 8, Luff discloses the indoor mmWave RTLS system of Claim 6, in which the communication module communicates with the control centre via Bluetooth or WiFi or other wireless techniques (paragraph [0041] see short-range radio frequency signals such as 801.11 compliant signals).  
	Regarding claim 12, Luff discloses the indoor mmWave RTLS system of Claim 6, in which the control centre wirelessly transmits information from the analysed data to end-users, such as on an application running on a connected device (paragraphs [0075], [0100]).  
	Regarding claim 13, Luff discloses the indoor mmWave RTLS system of Claim 1, in which each anchor is positioned such that it monitors a specific area or sub-area (paragraphs [0026], [0040] see sub-divide a media environment (e.g., a household, a retail store, etc.) to be monitored into a plurality of media cells).  
	Regarding claim 15, Luff discloses the indoor mmWave RTLS system of Claim 1, in which each anchor includes: (i) a first antenna array that transmits a plurality of mmWave signals, wherein the mmWave signals are chirped to encompass a plurality of frequencies across a large bandwidth; (ii) a second antenna array for receiving the backscattered mmWave signals (paragraph [0039]) .  
	Regarding claim 16, Luff discloses the indoor mmWave RTLS system of Claim 15, in which each anchor includes a digital front-end subsystem configured to generate the plurality of mmWave signals (paragraph [0039]).
	Regarding claim 23, Luff discloses the indoor mmWave RTLS system of Claim 1, in which tagless objects are detected by measuring their scattering profiles and/or Doppler characteristics (paragraph [0075]; e.g., measurement data reflecting the consumption behaviors of persons in a particular geographic region, persons associated with a particular demographic profile, persons living in a particular type of household).  
	Regarding claim 28, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the system is configured to achieve cm-level location accuracy (paragraphs [0042], [0048]).  
	Regarding claim 29, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the system is configured to detect sub-millimetre movements of detected objects by measuring the phase changes of the received backscattered signals (paragraphs [0048], [0057]).  
	Regarding claim 30, Luff discloses the indoor mmWave RTLS system of Claim 1, in which the system is configured to have plug and play capabilities, wherein each anchor can be plugged into a wall outlet, such as an AC outlet (paragraph [0041] see electrical power line).  
	Regarding claim 45, Luff discloses the indoor mmWave RTLS system of Claim 1, in which each anchor is responsible to scan a specific sub-area (paragraphs [0039], [0042]), 
in which the sub-areas are defined by 'virtual walls' that have been generated by a software module, and in which each anchor is programmed to (i) monitor objects that are within their specific sub-area or (ii) ignore objects that are within their specific sub-area or (iii) monitor objects that cross their specific sub-area (paragraphs [0039], [0042], [0053]).  
	Regarding claim 46, Luff discloses the indoor mmWave RTLS system of Claim 45, in which the 'virtual walls' are created manually by a user via a web-browser or an application (paragraphs [0034], [0045]).
	Regarding claim 59, Luff discloses the method of Claim 58, in which the method is implemented in a hospital environment and the object is a patient or a staff or an asset within the hospital environment (paragraphs [0026], [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of Kirino et al. (US 2019/0319361; Cited in PTO-892 Part of Paper No. 20210908).
Regarding claim 5, Luff discloses the indoor mmWave RTLS system of claim 1, fails to specifically disclose each mmWave radar subsystem includes a MIMO (Multiple-Input Multiple output) subsystem that uses MIMO radar algorithms. 
However, Kirino discloses each mmWave radar subsystem includes a MIMO (Multiple-Input Multiple output) subsystem that uses MIMO radar algorithms (paragraphs [0087], [0480]).
Therefore, taking the teachings of Luff in combination of Kirino as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to include a MIMO (Multiple-Input Multiple output) subsystem in each mmWave radar subsystem that uses MIMO radar algorithms in order to detecting the presence or absence of a person at a specific indoor place, or whether or not such a person is undergoing any motion (Kirino: paragraph [0351]).
Claims 17, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Luff in view of Yamanouchi (US 2019/0212429; Cited in PTO-892 Part of Paper No. 20210908).
	Regarding claim 17, Luff discloses the indoor mmWave RTLS system of Claim 15, fails to specifically discloses in which each anchor includes an RF/analogue subsystem that is configured to (i) process and transmit the plurality of mmWave signals through the first antenna array, (ii) receive the backscattered signals through the second antenna array, (iii) mix the transmit and receive signals through quadrature mixers, to obtain a complex I and Q signals at an intermediate frequency (IF) band, and (iv) filter the mixed signals through a bandpass filter, and (v) output the filtered and mixed signals for baseband processing; and in which the digital front- end subsystem is configured to digitise and further process the output of the RF/analogue subsystem.  
However, Yamanouchi discloses in which each anchor includes an RF/analogue subsystem that is configured to 
(i) process and transmit the plurality of mmWave signals through the first antenna array (Yamanouchi: paragraph [0218], [0239]),
(ii) receive the backscattered signals through the second antenna array (Yamanouchi: paragraph [0218], [0239]), 
(iii) mix the transmit and receive signals through quadrature mixers, to obtain a complex I and Q signals at an intermediate frequency (IF) band (Yamanouchi: paragraphs [0165], [0239]), and 
(iv) filter the mixed signals through a bandpass filter (Yamanouchi: paragraph [0165]), and 
(v) output the filtered and mixed signals for baseband processing; and in which the digital front-end subsystem is configured to digitise and further process the output of the RF/analogue subsystem (Yamanouchi: paragraphs [0165], [0239]). 
	Therefore, taking the teachings of Luff in combination of Yamanouchi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to (i) process and transmit the plurality of mmWave signals through the first antenna array, (ii) receive the backscattered signals through the second antenna array, (iii) mix the transmit and receive signals through quadrature mixers, to obtain a complex I and Q signals at an intermediate frequency (IF) band, and (iv) filter the mixed signals through a bandpass filter, and (v) output the filtered and mixed signals for baseband processing; and in which the digital front- end subsystem is configured to digitise and further process the output of the RF/analogue subsystem for advantages of detecting an object to avoid collision (Yamanouchi: paragraph [0002]).  
	Regarding claim 19, Luff in combination with Yamanouchi discloses the indoor mmWave RTLS system of Claim 17, in which each anchor includes a processing subsystem configured to analyse the amplitude and phase of the digitised signals using radar signal processing techniques, in order to detect the presence of one or more objects, and to determine the characteristics of one or more objects in the vicinity of the anchor unit (Yamanouchi: paragraphs [0170], [0229]).  
	Regarding claim 27, Luff discloses the indoor mmWave RTLS system of Claim 1, fails to specifically disclose the system's bandwidth of operation encompasses a band that lies within the 30-300 GHz frequency range.  
	However, Yamanouchi discloses the bandwidth of operation encompasses a band that lies within the 30-300 GHz frequency range (paragraphs [0120], [0165]).  
	Therefore, taking the teachings of Luff in combination of Yamanouchi as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to the bandwidth of operation encompasses a band that lies within the 30-300 GHz frequency range for advantages of detecting an object to avoid collision (Yamanouchi: paragraph [0002]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648